Citation Nr: 1107245	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-42 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from April 1994 to April 2000.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain 
upon repetitive use and subjective complaints of instability and 
locking of the knee.  She has full extension and flexion to 140 
degrees.  She has only slight degenerative changes and does not 
have ankylosis, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  There is no objective evidence of 
instability.

2.  The Veteran's left knee disability is manifested by pain upon 
repetitive use and subjective complaints of instability and 
locking of the knee.  She has full extension and flexion to 140 
degrees.  She has only sight degenerative changes and does not 
have ankylosis, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  There is no objective evidence of 
instability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's right knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5258, 
5260, 5261, 5262 (2010).

2.  A rating in excess of 10 percent for the Veteran's left knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, DCs 5003, 5257, 5258, 5260, 5261, 5262 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a Claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in April 2009 and February 2010) 
specifically notified her of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters by: 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate her claims; (2) 
informing the Veteran about the information and evidence VA would 
seek to provide; (3) informing the Veteran about the information 
and evidence she was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in her possession 
that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of her 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in VCAA letters dated in April 2009 
and February 2010 mentioned above.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2010).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2010).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).  

Diagnostic Codes

Under DC 5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5010.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis is rated based on limitation of motion of the affected 
joint.

As for DC 5257, a 10 percent rating contemplates slight knee 
impairment due to recurrent subluxation or lateral instability.  
A 20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 30 
percent rating is warranted for severe impairment of the knee.

Under DC 5258, a 20 percent evaluation, the highest and only 
rating available under that schedular provision, may be assigned 
where there is evidence of dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the knee 
joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II. Limitation of leg 
motion is governed by DCs 5260 and 5261.  DC 5260 concerns 
limitation of leg flexion.  A 10 percent evaluation is for 
application where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees, and a 30 percent rating applies where flexion is limited 
to 15 degrees.

DC 5261 pertains to limitation of leg extension.  Under that Code 
section, a 10 percent evaluation is for application where 
extension is limited to 10 degrees.  A 20 percent evaluation is 
for application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.

Under DC 5262, a 20 percent evaluation is for assignment for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent evaluation is for assignment with 
marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a Claimant who 
had both limitation of flexion and limitation of extension of the 
same leg must be rated separately under DCs 5260 and 5261 to be 
adequately compensated for functional loss associated with injury 
to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a Claimant who has 
arthritis and instability of the knee may, in some circumstances, 
be rated separately under DCs 5003 and 5257.  VAOPGCPREC 9-98.

Background and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Review of the service treatment records (STRs) reflects that the 
Veteran was seen on numerous occasions for knee pain.  When 
examined by VA in February 2000, the Veteran complained of 
popping in her knees and of swelling in her right knee with any 
exercise.  On exam, there was 3+ crepitus with motion in the 
right knee and 2+ crepitus in the left knee with motion.  Both 
knees flexed from 0 to 150 degrees with no evidence of any pain, 
weakness, effusion, synovial thickening, ligament instability, 
cartilage damage, or incoordination.  The examiner noted that 
there would be a lack of endurance in both knees due to the 
crepitus.  

Service connection was established for chondromalacia of the 
patella of the right and left knees upon rating determination in 
April 2000.  Ratings of 10 percent for each knee were assigned.  

Subsequently dated VA records show that the Veteran was seen in 
July 2000 for complaints of knee pain.  There was some 
crepitation of the patella, worse on the right.  There was no 
swelling or redness.  In January 2001, she said that she used 
Vioxx and Motrin which she was alternating with Naprosyn for her 
pain.  There was no edema noted, and ankle jerks were 
symmetrically brisk, though the left was noted as better than the 
right.  Patella crepitations were noted.  Upon VA exam in May 
2001, the Claimant reported that her knee pain had worsened.  
However, she said that her knees did not interfere with her work 
as a dental assistant.  She said that she did not run because of 
pain in her knees, and she continued with Naprosyn twice a day 
with good relief of symptoms.  Physical examination revealed no 
tenderness, swelling, or discoloration.  Range of motion was 
noted as limited to 10 degrees extension on the right and left, 
and limited to 72 degrees of flexion on the right and to 70 
degrees of flexion on the left.  

In a July 2001 rating decision, the 10 percent ratings in effect 
for the knees were confirmed and continued.  It was noted that 
this was based on the limitation of motion that was reported.

In March 2009, the Appellant submitted a claim for increased 
ratings for each knee.  She reported that she had been fitted for 
knee braces which she wore on a regular basis.  She participated 
in physical therapy along with pain medication.  

In a joint affidavit received in early 2009, four coworkers of 
the Veteran reported that they had seen the Veteran fall due to 
her knee condition.  She was unable to bend down to file charts, 
and they had seen bruises that resulted from falls.  

Additional VA records received in support of the Veteran's claim 
include treatment documents dated from 2004 to the present day.  
These records show that she was referred to physical therapy in 
September 2004 for her complaints of knee pain.  In November 
2005, there was knee pain that was alleviated with rest.  She 
took Naprosyn for pain.  In March 2008, she was referred for X-
rays of the knees.  In December 2008, she reported experiencing 
knee pain off and on.  She described the pain as causing her more 
significant pain when she walked.  She worked in a dentist's 
office.  Her right knee had been giving out on her after work.  
She was advised to get X-rays in March, but she was unable to 
follow through with the appointment.  In February 2009, the 
Veteran told the VA examiner that she had knee pain especially 
when bending, kneeling, squatting, and climbing stairs.  She had 
no effusion, but there was mild tenderness along the medial facet 
of both knees.  Her range of motion was 0 degrees of extension to 
130 degrees of flexion with some crepitance.  X-rays revealed 
some slight narrowing of medial joint space in both knees.  She 
was diagnosed with bilateral chondromalacia with maltracking and 
malalignment.  She was referred to physical therapy for knee 
braces and for a magnetic resonance imaging (MRI) test.  

In April 2009, the VA examiner noted that had been wearing her 
knee braces.  MRI of the knee was noted to be otherwise normal 
except for chondromalacia.  The diagnosis was bilateral knee pain 
with patellar maltracking.  Examination revealed no evidence of 
redness, crepitus, swelling, or warmth.  There was no evidence of 
instability.  She had pain free range of motion, but there was 
tenderness to palpation.  

Upon VA orthopedic examination in May 2009, the Veteran reported 
current symptoms of constant and daily knee pain, weakness, 
stiffness, swelling, and occasional instability or giving way 
with falls.  She continued to take Naproxen for her symptoms.  On 
exam, there was no edema, effusion, instability, weakness, 
redness, heat, or abnormal guarding of movement.  There was 
evidence of painful motion and tenderness with palpation of the 
patellar ligaments.  Range of motion was from 0 degrees of 
extension to 140 degrees of flexion.  Stability was very good.  
Crepitus was noted on straightening of the knees.  Medial and 
lateral collateral ligaments were normal.  Drawer sign was 
negative with no anterior or posterior cruciate ligament 
impairment.  McMurray test was negative with no medial and 
lateral meniscus impairment.  Valgus/varus instability was 
negative.  Upon repetitive use, there was knee pain, but no 
evidence of fatigue, weakness, lack of endurance, or 
incoordination.  The diagnosis was chondromalacia patella.  

In June 2009, the RO confirmed and continued the 10 percent 
ratings in effect for each knee, and the Veteran submitted a 
timely notice of disagreement, and this appeal ensued  

A VA physical therapy note from August 2009 reflects that the 
Veteran received a larger size of a knee brace and a trial of 
"Cho-pat" straps for chondromalacia patella of the left knee.  
Subsequently dated records show that she continued to be treated 
at this facility for her complaints.  

When examined by VA in March 2010, the claims folder was 
reviewed.  The Veteran's chief complaint was of bilateral knee 
pain, right greater than left.  She had been taking anti-
inflammatory over the year to reduce her symptoms.  She had good 
days and bad days.  She had a great deal of discomfort when 
bending, kneeling, squatting, or going up and down stairs.  If 
she sat for long periods of time and attempts to stand and 
ambulate, both knees were painful.  There was no previous history 
of surgery on either knee.  The Veteran reported pain on a 
constant and daily basis.  She reported an increase in pain with 
overuse and weakness, stiffness, swelling, and redness.  She 
reported knee instability, to include locking and giving way.  
The locking of the knee had caused her to fall on numerous 
occasions.  There was fatigability and lack of endurance.  When 
her knees flared up, she tried to get off her feet.  She denied 
episodes of dislocation or recurrent subluxation.  

On exam, there was normal passive and active range of motion, 
including movement against gravity and against strong resistance.  
DeLuca criteria examined via 3-4 repetitions showed painful 
motion and lack of endurance with repeated use.  There was no 
weakness or incoordination with repeated use.  There was no 
edema, effusion, instability, on examination, but there was 
tenderness with palpation of the patellar ligaments, bilaterally.  
There was diffuse pain with palpation of the medial and lateral 
ligaments.  There was no redness, heat, abnormal, movement, or 
guarding of movement.  Range of motion was from 0 to 140 degrees, 
bilaterally.  Stability was very good, and crepitus was not noted 
on straightening of the knees.  Medial and lateral collateral 
ligaments were normal.  Valgus/varus instability was negative.  
X-rays revealed persistent lateral patellar tilting without 
interval change from January 2009.  Chondromalacia in each knee 
was diagnosed.  

Subsequently dated VA records reflect treatment primarily for her 
psychiatric disorder, but do reference her bilateral knee pain.  

Based on these findings, the criteria are not met for the next 
higher rating, 20 percent, under DC 5260 or 5261, for either 
knee, at any time during the rating period on appeal.  In so 
finding, the Board has considered additional limitation of 
function due to factors such as pain, weakness, incoordination 
and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The 2010 VA examiner 
essentially noted that Veteran's bilateral knee motion was (after 
three-four repetitions) limited by pain and weakness, but not 
fatigability, and range of motion is not significantly limited.  
The competent findings simply do not indicate a disability 
picture comparable to having knee flexion limited to 30 degrees 
or knee extension limited to 15 degrees, for either knee, as is 
necessary in order to achieve the next-higher 20 percent 
evaluation under DCs 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) holds 
that where a Claimant who has both limitation of flexion and 
limitation of extension of the same leg, such must be rated 
separately under DCs 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  In the 
present case, however, the medical findings previously discussed 
do not establish loss of right or left knee flexion or extension 
to a compensable degree at any time during the rating period on 
appeal, and separate evaluations pursuant to VAOPGCPREC 9- 2004 
are not appropriate.

As for DC 5257, the Board notes that the examination reports of 
record specifically do not reflect knee instability and that the 
Veteran's drawer sign was negative for recurrent subluxation or 
lateral instability of the knees.  While complaints of knee 
instability and locking have been reported by the Veteran, such 
was not shown by the objective findings at any time.  Based on 
these findings, the Board finds that a rating of 10 percent for 
slight impairment due to lateral instability under DC 5257 is 
warranted.

As slight impairment due to lateral instability of the knees has 
not been shown or described as such by any healthcare 
professional, a 10 percent rating is not warranted for impairment 
of the knee under DC 5257.  In this regard, the Board observes 
that no objective findings of instability have been reported by 
examining physicians.  

Medical records associated with claims file, including VA X-rays, 
have revealed minimal degenerative changes in the knees.  
However, as indicated above, the medical record does not reflect 
medical evidence of instability or subluxation of either knee.  
There has been no showing of laxity of the lateral or medial 
collateral ligaments.  Moreover, the Drawer and McMurray tests 
were negative.  Thus, absent any competent evidence of 
instability, there is no basis for a rating in excess of 10 
percent or a separate compensable rating under DC 5257, and the 
application of VAOPGCPREC 23-97 is not in order.

As no effusion into the knee joints has been shown, a 20 percent 
rating under DC 5258 is not for application.  Similarly, as the 
evidence fails to demonstrate malunion of the right or left tibia 
or fibula, a higher rating is not possible under DC 5262.

In sum, the evidence of record reveals a disability picture 
consistent with the 10 percent evaluation assigned for the right 
and left knee disabilities.

Final Considerations

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he observes or experiences; for example, he is 
competent to report that he experiences certain symptoms, such as 
pain in his knees.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences, and has reviewed his 
statements, and information provided at examinations.  However, 
as with the medical evidence of record, the Veteran's account of 
his symptomatology describes ratings consistent with the ratings 
assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected left and right knee disabilities 
are not so unusual or exceptional in nature as to render his 
schedular rating inadequate.  The Veteran's disabilities have 
been evaluated under the applicable DCs that have specifically 
contemplated the level of occupational impairment caused by his 
right and left knee disabilities.  The evidence does not reflect 
that the Veteran's right or left knee disabilities, alone, have 
caused marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


